---------------------------------------------------------------------------------------------------------
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

IN RE:                                                )
                                                      )
Harold L. DePew                                        )    CASE NO. 18-28038-beh
                                                      )     CHAPTER 13
                                                      )
         DEBTOR                                       )

                AGREED ORDER CONDITIONING THE AUTOMATIC STAY

         In said District, on the 16th of July 2019, upon the Motion of U.S. Bank Trust National
Association, as Trustee of the Cabana Series III Trust, to Modify the Automatic Stay, due notice
having been served upon all parties in interest; the movant and the debtor(s) in agreement with
the below terms and the Court having jurisdiction and being fully advised in the premises;


         IT IS HEREBY ORDERED that the Automatic Stay shall remain in effect conditioned
upon the following:


    1. That in the event that debtor becomes delinquent in their post-petition mortgage
payments during the six month period beginning with the August 01, 2019 payment, delinquent
being defined as having not been received by movant before the sixteenth (16th) day after
which such payment is due, U.S. Bank Trust National Association, as Trustee of the Cabana
Series III Trust may file and serve on the court, debtor, their counsel, and the Trustee an
Affidavit of Default and a proposed Order Modifying the Automatic Stay for the court’s
signature. Upon entry of such Order, the Automatic Stay in this case shall be modified for U.S.
Bank Trust National Association, as Trustee of the Cabana Series III Trust to proceed against




                 Case 18-28038-beh             Doc 56       Filed 08/13/19          Page 1 of 2
debtor with foreclosure of the subject property, pursuant to Wisconsin law, without further order
of the Court or proceeding being necessary, and thereafter commence any action necessary to
obtain possession of the premises known as 916 William St., Walworth, WI 53184 Monthly
payments are to be sent to creditor’s Payment Processing Center at BSI Financial Services, 314
S. Franklin St. PO Box 517, Titusville, PA 16354.

   2. At the termination of the six-month period, Creditor may renew its Motion by letter
notice to the Court, Debtor, and Debtor’s attorney, should payments not be received by
movant before the sixteenth (16th) day after which such payment is due.


   3. Regular on-going installment payments will commence August 01, 2019 in the amount of
$1,134.32.


   4. In order to cure the remaining post petition arrearage alleged in the Motion, U.S. Bank
Trust National Association, as Trustee of the Cabana Series III Trust is granted leave to file a
supplemental Proof of Claim in the amount of $13,709.15 consisting of four payments from
October 01, 2018 to July 01, 2019 at $1,405.57 each, attorney’s fees of $850.00, costs of $181.00
less suspense in the amount of $1,377.55. The debtors further agree to modify the plan, if
necessary, to accommodate payment of the supplemental claim.



   Kirk M. Fedewa
/s/______________                                              Michael Holsen
                                                           /s/________________
Attorney for Debtors                                       Attorney for Creditors
                                        ###




               Case 18-28038-beh        Doc 56     Filed 08/13/19       Page 2 of 2
